Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 27, 2019

                                               No. 04-19-00551-CR

                                             IN RE Carlos ZUNIGA

                                        Original Mandamus Proceeding1

                                                       ORDER

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

       On September 18, 2019, this court issued an opinion dismissing relator’s petition for writ of
mandamus for want of jurisdiction. The opinion was designated “Do not publish.” On September
23, 2019, relator filed a pro se motion asking this court to reconsider its designation. However, it
appears relator misread our opinion because he argues the opinion should not be published. Because
our September 18, 2019 opinion was designated “Do not publish,” we deny relator’s motion as moot.

                    It is so ORDERED on September 27, 2019.

                                                                                   PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.